

116 S1285 IS: Save Arms control and Verification Efforts Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1285IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Markey (for himself, Mrs. Gillibrand, Ms. Warren, Mr. Leahy, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require certifications and reporting in an unclassified form related to the national security
			 implications of  the New
			 START
			 Treaty, to provide for arms limitations in the event of the treaty's
			 non-renewal, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save Arms control and Verification Efforts Act of 2019 or SAVE Act.
 2.FindingsCongress makes the following findings: (1)Every United States president since John F. Kennedy has successfully concluded at least one agreement with Russia to reduce nuclear dangers.
 (2)If the Intermediate Range Nuclear Forces Treaty is terminated, and the New START Treaty is not extended, or a new treaty is not negotiated and ratified before 2021, there would be no legally binding, verifiable limits on the United States or Russian nuclear arsenals for the first time since 1972.
 (3)For both the United States and the Russian Federation, the New START Treaty's transparency and verification measures provide invaluable insight into the size, capabilities, and operations of both countries' nuclear forces beyond that provided by more traditional intelligence collection and assessment methods, helping create a mutually beneficial environment of stability and predictability.
 (4)Former Republican and Democratic national security leaders, including George Shultz, William Perry, Richard Burt, Sam Nunn, Richard Lugar, and others, have expressed support for a prompt decision to extend the New START Treaty.
 (5)United States military leaders continue to see value in the New START Treaty, including Gen. John Hyten, Commander of United States Strategic Command, who told Congress in March 2018 that bilateral, verifiable arms control agreements are essential to our ability to provide an effective deterrent, and testified before Congress in February 2019 that the New START Treaty is important because it provides to the United States a cap on [Russia’s] strategic baseline nuclear weapons, and their ballistic missiles, both submarine and ICBM, as well as their bombers and just as important it gives me insight through the verification regime to their Russia’s real capabilities.
 (6)The United States NATO allies have consistently expressed support for a decision by the United States and the Russian Federation to extend New START before the scheduled expiration date in 2021.
 (7)Russian President Vladimir Putin said in July 2018 that I reassured President Trump that Russia stands ready to extend this treaty, to prolong it, but we have to agree on the specifics ….
 (8)The Department of Defense Report on the Strategic Nuclear Forces of the Russian Federation submitted pursuant to section 1240 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1643) determined that Russia would not be able to achieve a militarily significant advantage by any plausible expansion of its strategic nuclear forces, even in a cheating or breakout scenario under the New START Treaty, primarily because of the inherent survivability of the planned United States strategic force structure, particularly the Ohio-class ballistic missile submarines, a number of which are at sea at any given time.
 (9)For as long as it must exist, the United States nuclear arsenal must be maintained and modernized in a cost-effective manner to ensure it remains a safe, secure, and reliable effective nuclear force that can continue to deter nuclear attack on the United States and its allies, and so that the United States can continue to pursue further verifiable reduction in global nuclear stockpiles consistent with its obligations under the Nuclear Nonproliferation Treaty.
 (10)The New START Treaty created a Bilateral Consultative Commission to resolve issues related to implementation of the New START Treaty, and Article II of the New START Treaty states, When a Party believes that a new kind of strategic offensive arm is emerging, that Party shall have the right to raise the question of such a strategic offensive arm for consideration in the Bilateral Consultative Commission.
 3.Sense of the SenateIt is the sense of the Senate that— (1)extending the New START Treaty by a period of five years is in the national security interest of the United States, so long as the Russian Federation continues to meet the central limits of the treaty;
 (2)the United States should immediately seek to begin discussions with the Russian Federation on agreeing to a 5-year extension of the New START Treaty;
 (3)the United States should use the Bilateral Consultative Commission mechanism within the New START Treaty to address issues related to new Russian strategic nuclear weapons it believes may fall under New START treaty limits;
 (4)extending the New START Treaty would facilitate efforts by the United States to pursue additional arms control efforts with the Russian Federation, including efforts to address the Russian Federation’s nonstrategic nuclear weapons and emerging technologies such as hypersonic weapons;
 (5)the United States should resume more regular talks on strategic stability with Russia, as well as additional bilateral and multilateral arms control efforts worldwide to address a changing global security environment; and
 (6)extending the New START Treaty would facilitate efforts by the United States to engage with the People’s Republic of China to reduce dangers associated with its nuclear arsenal, which is fundamentally different than the Russian Federation’s and requires a separate, focused arms control effort.
 4.Certifications in event New START Treaty is not extendedNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, if the parties to the New START Treaty have not completed the procedures outlined in the treaty and its related protocols and annexes to extend the treaty's effective date by up to five years beyond February 5, 2021—
 (1)the President, the Secretary of Defense, and the Secretary of State shall separately submit to the appropriate congressional committees a justification for why New START has not been extended and a certification that the absence of an extension of the treaty is in the national security interest of the United States; and
 (2)the Director of National Intelligence shall submit to the appropriate congressional committees—
 (A)an intelligence community-coordinated assessment of why the New START Treaty has not been extended; (B)a certification that the absence of an extension of the treaty is in the national security interest of the United States; and
 (C)(i)a certification that the United States is not losing intelligence insight into the Russian Federation's strategic nuclear program; or
 (ii)a report detailing how the Director of National Intelligence and the intelligence community will account for any lost intelligence capabilities.
					5.National Intelligence Estimate
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a National Intelligence Estimate, consisting of an unclassified executive summary and judgments and a more detailed, classified report on the Russian Federation's compliance with the New START Treaty and the impact to the intelligence collection capabilities of the United States if the New START Treaty and its related information exchanges and associated inspections regimes were to lapse. The report shall include the following elements:
 (1)A description of the Russian Federation's compliance with the New START Treaty. (2)An assessment of the Russian Federation's intentions with regard to extending the New START Treaty.
 (3)A description of the intelligence collection benefits gained as a result of the ratification and implementation of the New START Treaty.
 (4)An assessment of what specific capabilities the United States intelligence community would have to develop and deploy to ensure that no loss of collection capability would occur in the event of the lapse of the New START Treaty.
 (5)A cost estimate and estimated timeline for developing these new or additional capabilities, and a description of how new intelligence gathering requirements related to the Russian Federation's nuclear forces may affect other United States intelligence gathering needs.
 (6)An assessment of projections for Russian Federation nuclear and non-nuclear force size, structure, and composition with the New START Treaty limitations in place and without the limitations in place.
 (7)An assessment of Russian Federation actions, intentions, and likely responses to the United States withdrawing from, suspending its obligations under, or allowing to lapse the New START Treaty and subsequently developing platforms and weapons beyond the New START Treaty’s limitations.
 (b)BriefingsThe Director of National Intelligence shall brief the appropriate congressional committees on the elements set forth in subsection (a) when the National Intelligence Estimate is submitted under such subsection and every 120 days thereafter.
			6.Reporting requirements
			(a)Department of Defense
 (1)Report on expected force structure changes in event of treaty lapseNot later than 90 days after the date of the enactment of this Act, and not later than February 5, 2021, if the New START Treaty is allowed to lapse, the Secretary of Defense shall submit to the appropriate congressional committees a report discussing changes to the expected force structure of the United States Armed Forces if the New START Treaty is no longer in place and estimating the expected costs necessary to make such changes.
 (2)Report on impacts to modernization planNot later than 90 days after the date of the enactment of this Act, and not later than February 5, 2021, if the New START Treaty is allowed to lapse, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate congressional committees a report on how the current program of record to replace and upgrade United States nuclear weapons delivery systems and warheads, which anticipates the continued existence of the New START Treaty, would be modified without the existence of the New START Treaty. The report shall include the information required to be submitted in the report required by section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576) and shall include—
 (A)a separate 10-year cost estimate from the Department of Defense to implement a nuclear sustainment plan that does and does not anticipate the continued existence of the New START Treaty, including possible costs associated with conversion or uploading of strategic delivery vehicles and warheads;
 (B)a separate 10-year cost estimate from the Department of Energy to implement a nuclear sustainment and modernization plan that does and does not anticipate the continued existence of the New START Treaty, including uploading warheads previously withdrawn from service;
 (C)a description of how the absence of the New START Treaty limits would impact the schedule and cost of Department of Energy’s Stockpile Stewardship management plan; and
 (D)an assessment of the potential impacts on how these changes will impact the Department of Energy’s nuclear weapons complex.
 (b)Department of StateNot later than 90 days after the date of the enactment of this Act, and not later than February 5, 2021, if the New START Treaty is allowed to lapse, the Secretary of State shall submit to the appropriate congressional committees a report on the likely foreign policy implications of and potential impacts to United States diplomatic relations if the New START Treaty lapses. The report shall include the following elements:
 (1)An assessment of the likely reactions of the North Atlantic Treaty Organization (NATO) and NATO member countries, United States allies, Asia, and each permanent member of the United Nations Security Council.
 (2)A description of the expected impacts on the Nuclear Nonproliferation Treaty and the ability of the United States to key nonproliferation objectives.
 (3)A description of the risks posed to the long-term health of the Nuclear Nonproliferation Treaty in the absence of United States-Russia bilateral nuclear arms control agreements and dialogue.
 (c)Presidential report on strategic arms control strategyNot later than February 5, 2020, the President shall submit to the appropriate congressional committees a report including—
 (1)a 5-year strategy for future strategic arms control agreements with the Russian Federation; (2)an update on the status of any current discussions that may be in progress at time of report; and
 (3)a description of other United States bilateral and multilateral arms control efforts globally. 7.Prohibition on increases in certain warheads, missiles, and launchers (a)Prohibition (1)In generalIf either of the conditions in paragraph (2) occurs, the United States Government may not, except as provided under subsection (b), obligate or expend any funds to—
 (A)increase above 1,550 the number of United States warheads operationally deployed on launchers for ICBMs, SLBMs, and heavy bombers;
 (B)increase above 700 the number of deployed Intercontinental Ballistic Missiles (ICBMs), Submarine-Launched Ballistic Missiles (SLBMs), and heavy bombers; or
 (C)increase above 800 the number of deployed and non-deployed ICBM launchers, SLBM launchers, and heavy bombers,
 as such terms are defined and such systems are counted in the New START Treaty.(2)ConditionsThe conditions referred to in paragraph (1) are as follows: (A)The President initiates United States withdrawal from the New START Treaty in accordance with the procedures outlined in the New START Treaty and its related protocols and annexes.
 (B)As of February 5, 2021, the parties to the New START Treaty have not completed the procedures outlined in the New START Treaty and its related protocols and annexes to extend the Treaty’s effective date to February 5, 2026.
 (C)The President takes one or more actions to suspend United States obligations outlined in the New START Treaty and its related protocols and annexes.
 (b)ExceptionsThe prohibition under subsection (a) shall not be in effect if all of the following conditions are met:
 (1)The President, the Secretary of State, the Secretary of Defense, the Secretary of Energy, and the Director of National Intelligence jointly certify that the Russian Federation is, in a way that is militarily significant—
 (A)increasing above 1,550 the number of the Russian Federation’s strategic warheads operationally deployed on launchers for Intercontinental Ballistic Missiles (ICBMs), Submarine-Launched Ballistic Missiles (SLBMs), and heavy bombers;
 (B)increasing above 700 the number of deployed ICBMs, SLBMs, and heavy bombers; or
 (C)increasing above 800 the number of deployed and non-deployed ICBM launchers, SLBM launchers, and heavy bombers,
					as such terms are defined and such systems are counted in the New START Treaty and its related
 protocols and annexes.(2)The President, the Director of National Intelligence, the Secretary of State, the Secretary of Energy, and the Secretary of Defense certify that it is in the national security interest of the United States to exceed prohibition limits.
 (3)The Secretary of Defense and the Secretary of Energy submit to the appropriate congressional committees a report with 10-year cost projections related to increasing the number of United States nuclear warheads, delivery vehicles, and systems as covered by the New START Treaty and its related protocols and annexes.
 (4)The Director of National Intelligence submits to the appropriate congressional committees a National Intelligence Estimate of Russian actions, intentions, and likely responses to the United States exceeding these specified caps.
 (5)The Secretary of State, the Secretary of Defense, the Secretary of Energy, and the Director of National Intelligence provide briefings to the appropriate congressional committees about the certifications and reports submitted under paragraphs (1) though (4).
 (6)There is not enacted, within 60 days after each of the conditions in paragraphs (1) through (5) having been met, a joint resolution of disapproval that continues the prohibition on funding levels under subsection (a).
 (c)SunsetThe prohibition under subsection (a) shall expire on February 5, 2026. 8.Form of reports and certificationsIf any report or certification required under this Act is submitted in classified form, an unclassified version shall also be submitted at the same time.
 9.DefinitionsIn this Act: (1)Appropriate congressional committees definedThe term appropriate congressional committees means all members of—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 (2)Intermediate Range Nuclear Forces TreatyThe term Intermediate Range Nuclear Forces Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, together with the Memorandum of Understanding and Two Protocols, signed at Washington December 8, 1987, and entered into force June 1, 1988.
 (3)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011.
 (4)Nuclear Nonproliferation TreatyThe term Nuclear Nonproliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Washington July 1, 1968 (commonly known as the NPT).